Judgment, Supreme Court, Nassau County (Michael Trainor, Special Referee), entered on or about December 23, 1994, which, upon an order of said court (Geoffrey *116O’Connell, J.), entered on or about April 15,1994, referring the matter to a Referee to hear and determine, adjudged that respondent-appellant was not injured as the result of contact with a hit-and-run motor vehicle, and permanently stayed him from seeking arbitration for uninsured motorist benefits, unanimously affirmed, without costs.
Since the Referee’s conclusions could have been reached under a fair interpretation of the evidence adduced at the framed issue hearing and given that the findings of fact rest in large measure on considerations relating to the credibility of witnesses (see, Richard’s Home Ctr. & Lbr. v Kraft, 199 AD2d 254), we decline to disturb the fact finder’s determination. The contentions appellant now raises with respect to certain hearsay statements about a call received by a police lieutenant are not preserved. In any event, appellant stipulated to the statements at the hearing to obviate the need to have the lieutenant testify (see, Baecher v Baecher, 58 AD2d 821, lv denied 43 NY2d 645). Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.